Citation Nr: 1341994	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  10-25 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for a nervous condition, claimed as schizophrenic reaction and anxiety.


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from February 1952 to February 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran presented testimony at an RO hearing in April 2013, and a transcript of the hearing is associated with his claims folder. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran apparently was a psychiatric nurse in service and has been a psychiatric nurse-aid post service.  His service discharge examination report states that he had had frequent dispensary visits regarding functional gastrointestinal symptoms associated with recurrent anxiety state, and that examinations including proctoscopy and stool examination had been negative.  Post-service, it appears that the first psychiatric treatment was in January 1958, when acute brain syndrome and alcohol intoxication were diagnosed.  Later in 1958, schizophrenic reaction was diagnosed.    

The RO denied service connection for a nervous condition in January 1999, and the Veteran did not appeal that decision.  The RO concluded that there was no record of diagnosis or treatment for any type of mental disorder on active duty which was subject to service connection, and noted that the first post-service treatment was in January 1958.  The RO stated that the report diagnosing acute brain syndrome and alcohol intoxication in no way linked it to service, and the Veteran did not currently display any psychiatric disability.  

Previously, there was evidence of psychiatric symptomatology in service, and there had been post-service diagnoses of current psychiatric disability.  There had been evidence of a nexus to service for the psychiatric disability diagnosed.  Accordingly, nexus evidence would be new and material evidence.  

The Veteran testified in April 2013 that he started receiving VA treatment in about early 2000, and that he had been prescribed medication for anxiety by VA since then.  Prior to that, he had been on and off of Librium. It appears that medical records of treatment the received post-service, other than through VA, are either unavailable or already of record.  See the Veteran's October 2009 statement and other evidence of record, including the Veteran's April 2013 testimony.  The only VA medical records of treatment which have been associated with the Veteran's claims folder date from August 2011 to January 2012.  Accordingly, it appears that there are some VA medical records of treatment outstanding.  VA medical records are constructively of record and must be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet.App. 611 (1992).  

Next, in October 2013, the Veteran's representative submitted to the RO a July 2013 letter from the Veteran's sister, concerning the Veteran's psychiatric status in 1960.  The letter was forwarded to the Board by the RO.  This letter has not been considered by the RO in the first instance, and it must be, to accord the Veteran due process of law.  

If any evidence received on remand contains nexus evidence relating current psychiatric disability to service, further development of the claim by the RO, in the form of a VA examination with a nexus opinion, should be accomplished.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain all VA medical records of treatment which the Veteran has received since about January 2000.

2.  If any of the records received suggest that there is a nexus between any psychiatric disorder diagnosed and any incidents of service, including the symptomatology noted on service discharge examination, schedule the Veteran for a VA psychiatric examination to determine the etiology of any current psychiatric disability which is present.  The claims file must be provided to the examiners for review in conjunction with the examination.  

After reviewing the file and the remand, the examiner should offer an opinion as to the following:  

Is it at least as likely as not (a probability of at least 50 percent or higher) that any current psychiatric disorder was manifest in service or within 1 year of discharge, or is otherwise causally related to service?

Detailed reasons for the response, including a discussion of the notation of frequent dispensary visits regarding functional gastrointestinal symptoms associated with recurrent anxiety state, in the service discharge examination, must be furnished. 

3.  Thereafter, readjudicate the Veteran's pending claim in light of the expanded record, including the July 2013 letter from the Veteran's sister.  If service connection for a psychiatric disorder remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



